          Case 1:16-cv-01534-JEB Document 437 Filed 08/22/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                 Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                             ______________________________

            INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
     MOTION TO EXTEND STAY OF RESOLUTION OF MOTION TO COMPEL
          PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                    ______________________________

       In accordance with the Court’s July 22, 2019 Minute Order, Intervenor Defendant Dakota

Access, LLC (“Dakota Access”) respectfully moves the Court to extend the stay of resolution of

Dakota Access’s Motion to Compel Prompt Completion of the Administrative Record (“Motion

to Compel”), D.E. 216, while Dakota Access continues to pursue the outstanding records through

other means. The Minute Order requires Dakota Access to inform the Court on or before August

22, 2019 “whether it will withdraw the Motion, seek a further stay of the Motion, or ask for the

Court to resolve it.” Dakota Access continues to pursue many of the relevant records through a
         Case 1:16-cv-01534-JEB Document 437 Filed 08/22/19 Page 2 of 3



Freedom of Information Act (“FOIA”) request to the Department of Justice, Department of the

Army, Department of Interior, and Council for Environmental Quality. However, Dakota Access’s

FOIA request to each is still in process. Dakota Access still has received no documents at all from

three of these agencies, and, as noted previously, the fourth (the Department of the Army) has

made a deficient production consisting solely of the original administrative record in this matter.

Accordingly, Dakota Access respectfully requests that the Court further stay consideration of its

Motion to Compel to allow time for processing Dakota Access’s FOIA request.

                                        CONCLUSION

       For the foregoing reasons, Dakota Access respectfully requests that the Court grant its

motion to extend the stay of resolution of its Motion to Compel.


 Dated: August 22, 2019                             Respectfully submitted,


                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    David Debold
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC




                                                2
        Case 1:16-cv-01534-JEB Document 437 Filed 08/22/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of August, 2019, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                    /s/ William S. Scherman
                                                   William S. Scherman
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 955-8500
                                                   wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC
        Case 1:16-cv-01534-JEB Document 437-1 Filed 08/22/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                     Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                      Case No. 1:16-cv-01534-JEB
                           Intervenor Plaintiff,      [Consolidated with Case
                                                      Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                    Defendant,
 and
 DAKOTA ACCESS, LLC,
                         Intervenor Defendant.

                              ______________________________

       [PROPOSED] ORDER GRANTING INTERVENOR DEFENDANT
  DAKOTA ACCESS, LLC’S MOTION TO EXTEND STAY OF RESOLUTION OF
 MOTION TO COMPEL PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                   ______________________________

       The Court orders that Intervenor Defendant Dakota Access, LLC’s Motion to Extend Stay

of Resolution of its Motion to Compel Prompt Completion of the Administrative Record

(“Motion”) is GRANTED.

       Dakota Access, LLC shall update the Court by September 23, 2019 whether it will

withdraw the Motion, seek a further stay of the Motion, or ask for the Court to resolve it.

SO ORDERED this __ day of _____, 2019.

                                                     The Honorable James E. Boasberg
                                                     United States District Judge
